Citation Nr: 1119933	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a right knee condition.  

3.  Enititlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

4.  Enititlement to service connection for headaches, to include as due to an undiagnosed illness, or, in the alternative, to include as secondary to fibromyalgia.  

5.  Enititlement to service connection for fatigue syndrome, to include as due to an undiagnosed illness, or, in the alternative, to include as secondary to fibromyalgia.  

6.  Enititlement to service connection for memory loss, to include as due to an undiagnosed illness, or, in the alternative, to include as secondary to fibromyalgia.  

7.  Entitlement to service connection for erectile dysfunction (claimed as sexual dysfunction), to include as secondary to diabetes mellitus, type II.  
REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979 and from November 1990 to June 1991.  He had additional service in the Alabama Army National Guard from August 1979 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (the RO).

This case was previously remanded by the Board in July 2006 and September 2009 for further procedural and evidentiary development.  As will be discussed further below, such development has been completed and the Veteran's claims have been returned to the Board for appellate proceedings.  

Issues not on appeal

During the pendency of the case presently on appeal, the Veteran has submitted medical evidence concerning treatment for posttraumatic stress disorder (PTSD).  These records contain opinions from various mental health professionals that relate the Veteran's PTSD to his period of active service in Southwest Asia.  In addition, the Veteran was afforded a VA PTSD examination in March 2007 and February 2010.  The examiners provided a diagnosis of PTSD and related the diagnosis to the Veteran's service in Southwest Asia.

The Board notes that the Veteran previously raised a claim for service connection for PTSD that was denied in September 2003.  The evidence of record does not reflect that the Veteran perfected an appeal of that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The Board notes that this claim was previously referred to the VA Appeals Management Center (AMC) for appropriate development in the September 2009 Board Remand; however, such development has not been undertaken.  In light of the evidence submitted by the Veteran, the statements from the mental health professionals, and the examination results of March 2007 and February 2010, the Board finds that a claim for service connection for PTSD has been raised.  

Moreover, as will be discussed further below, the Veteran has recently raised the claim of entitlement to service connection for a left knee condition.  See e.g., the March 2007 and February 2010 VA examination reports.  The claim, like the PTSD claim discussed above, has not been developed or certified on appeal and both are REFERRED to the RO for such further development as may be necessary.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of (1) enititlement to service connection for headaches, to include as due to an undiagnosed illness, or, in the alternative, to include as secondary to fibromyalgia,  (2) enititlement to service connection for fatigue syndrome, to include as due to an undiagnosed illness, or, in the alternative, to include as secondary to fibromyalgia, (3) enititlement to service connection for memory loss, to include as due to an undiagnosed illness, or, in the alternative, to include as secondary to fibromyalgiaand (4) entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT




CONCLUSIONS OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

At the outset, the Board notes that several of the Veteran's claims must be remanded again for further development.  Thus, this section will only discuss the prior development concerning the issues decided herein.  

In July 2006, the Board remanded the Veteran's claims to obtain outstanding evidence, to include VA treatment records from the VA facility in Birmingham, Alabama dated from August 1996, a complete copy of the Veteran's service treatment records and private treatment records from T.G.R., M.D. and Brookwood Medical Center.  The RO/AMC was also to provide the Veteran for appropriate VA examinations, and once the claims had been readjudicated, any claims that were not gramted to the fullest extent were to be returned to the Board.  

The AMC requested the the records enumerated in the July 2006 Board Remand.  The Veteran's service treatment records and service personnel records were obtained and associated with the Veteran's VA claims file.  Also, partial records from T.G.R., M.D. and Brookwood Medical Center were obtained.  The Veteran was scheduled for several VA examinations in February 2007 and March 2007, the reports of which have been associated with the Veteran's VA claims file.  The Veteran's claims decided herein were readjudicated in a April 2009 SSOC and returned to the Board.  

The Board observes that the July 2006 Board Remand failed to include the issue of entitlement to service connection for memory loss, to include as due to an undiagnosed illness, on the title page of the remand.  However, the remand included instructions for the development of the issue.  The AMC conducted the required development.  When a supplemental statement of the case (SSOC) was issued in April 2009, the memory loss issue was not addressed.  It appears this omission was the result of the Board's failure to include the issue on the title page of the remand.  However, this discrepancy was corrected by the Board in the September 2007 Board Remand, which listed the issue and remanded the claim again for further development.  After all development was completed, the issue was readjudicated by the AMC in the February 2011 SSOC.  Regardless, as will be discussed below, the claim must again be remanded for further development, and thus, such error is harmless.  

The Board again remanded the Veteran's claims in September 2009.  In essence., the September 2009 Board Remand instructed the RO/AMC to obtain treatment records dated from August 1996 from the VA facility in Montgomery, Alabama and full copies of the Veteran's private treatment records from T.G.R., M.D.  The Veteran was then to be scheduled for appropriate VA examinations in connection with his claims.  Again, the Veteran claims were to be readjudicated by the RO/AMC, and any claim not granted was to be returned to the Board for further adjudication.  The requested records were obtained by the AMC and associated with the Veteran's VA claims file in January 2010.  Susequently, the Veteran was scheduled for appropriate VA examinations in January 2010, the reports of which have been associated with the Veteran's VA claims file.  The Veteran's claims were readjudicated in the February 2011 SSOC and were returned to the Board.  

In light of above, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service connection decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Letters from the RO dated in August 2002, May 2003, May 2004 and June 2004 fully satisfied the duty to notify provisions concerning duirect service connection and service connection claims based on an undiagnosed illness as per 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  The letters informed the Veteran that additional information or evidence was needed to support his service connection claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the Board notes that the Veteran was not provided complete VCAA notice prior to the initial adjudications of his claims, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and Court of Appeals for Veterans Claims (the Court) have clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the Veteran is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Here, after complete VCAA notice was provided to the Veteran, the claims were readjudicated in a February 2011 SSOC.

Since the Board has concluded that the preponderance of the evidence is against two of the Veteran's claims, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed with regard to those issues.  Concerning the Veteran's fibromyalgia claim, as will be discussed below, the claim is granted, and the Board is confident that the RO with provide sufficient notification to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted above, the AMC's specific requests for the Veteran's complete service treatment records, to include treatment records associated with his service in the Alabam Army National Guard, as well as treatment records from T.G.R, M.D. and the VA facility in Montgomery, Alabama, dated to August 1996 have been held to be unavailable for review.  There is no indication in the record that any additional post-service evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded VA examinations in July 2003, February 2007, March 2007 and January 2010 in connection with his claims.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the July 2003, February 2007, March 2007 and January 2010 VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of July 2003 and February 2007 VA examinations reflect that the Veteran's VA claims file was neither available to nor reviewed by the VA examiners.  Also, while the March 2007 VA examination reports and the August 2007 addendum reflects that the VA claims file was reviewed, each opinion contained a section regarding whether private records, service treatment records, or VA treatment records were reviewed.  Several of the opinions said no private or service treatment records were reviewed while VA records were.  Other opinions said that service treatment were reviewed but no private records.  However, review of the January 2010 VA examination report reflects that the examines reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for purposes of the claims decided herin.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In this case, the term "active military service" means active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22).

Service connection is not warranted for diseases unless the individual was on active duty or active duty for training at the time of the disablement or death due to the injury or disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  However, the Court has also held that lay persons are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Diabetes mellitus, type II

Initially, the Board notes that, while the diabetes mellitus, type II, is a disease listed among 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) pertaining to a presumption of service connection when the evidence of record reflects that a Veteran has been exposed to herbicide agents, to include Agent Orange.  However, since the Veteran has not asserted that he was in any way exposed to herbicides during his service, and his service does not fall within the time period outlined within 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6)(i) and (iii) (beginning in January 1962 and ending in May 1975), those regulations have not been recounted and the presumption will not be discussed.  

Concerning Hickson element (1), medical evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with diabetes mellitus, type II.  See e.g., the July 2003, February 2007 and January 2010 VA examination reports.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the record does not reflect, and the Veteran does not contend, that he was treated for or diagnosed with diabetes mellitus, type II, during his service.  Instead, the crux of the Veteran's claim is that he was first diagnosed with diabetes mellitus, type II, within his initial post-service year, thus invoking the presumption concerning chronic diseases listed within 38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

The Veteran has consistently alleged that he was diagnosed with diabetes within one year of his return from service in the Gulf War in 1991/1992.  See e.g., a statement from the Veteran dated in October 2004.  The Veteran has also submitted statements from seven friends as well as his wife which assert that he has suffered from diabetes mellitus, type II, since 1991 or 1992.  See statements from the Veteran's friends dated in July 2004.  While the Veteran, his friends and his spouse are competent to reporttheir first-hand accounts of observable symptomatology suffered by the Veteran, none of the have the requisite medical training necessary to credibly assert that the Veteran was diagnosed with diabetes mellitus, type II, during 1991 or 1992.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also, Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Also, several of the 2002 VA outpatient treatment records as well as the February 2007 VA examination report reflect this contention; however, since these records and the VA examination report, completed without the benefit of the Veteran's VA claims file, are based upon the Veteran's own statements rather than medical evidence within the VA claims file, the Court has firmly held that these statements are considered no better than the Veteran's own assertions and are afforded little probative weight.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by him, does not constitute competent medical evidence, and a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional); see also Howell v. Nicholson, 19 Vet. App. 535 (2006); Kightly v. Brown, 6 Vet.App. 200, 205- 06 (1994).  

The Veteran's service records, to include medical and personnel records do not show a date earlier than 1995 for the diagnosis of diabetes.  See e.g., private treatment records from J.A.H., M.D. dated in March 1996 and April 1998.  This is reflected in a number of service treatment records as the Veteran had to be monitored for retention in the National Guard following the diagnosis of diabetes.  Indeed, the Veteran's Alabama National Guard retention physical report dated in November 1996 states that he has been diagnosed with diabetes mellitus, type II, for only one year.  The Veteran was eventually discharged as medically unfit due to his diabetes in June 2002.

In short, there is no competent medical evidence of record which reflects that the Veteran was diagnosed with diabetes mellitus during his initial post-service year.  

The Board also notes that diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Indeed, the September 2009 Board Remand specifically instructed the VA examiner to, after review of the Veteran's complete VA claims file, "offer an opinion as to whether: 1) there is credible evidence to show that the diabetes mellitus was manifest to a compensable degree within one year of June 1991 - meaning the Veteran had diabetes that was manageable by restricted diet within that period, 38 C.F.R. § 4.119, Diagnostic Code 7913."  See the September 2009 Board Remand at page 13.  

The January 2010 VA examination report reflects that, after a thorough review of the Veteran's complete VA claims file, the VA examiner specifically recounted the evidence enumerated above concerning the date of onset of the Veteran's diabetes mellitus, type II, to include the March 1996 and April 1998 statements from J.A.H., M.D. and the report of the Veteran's November 1996 retnetion physical.  The January 2010 VA examination noted that there was no evidence that the Veteran had been diagnosed with diabetes mellitus, type II, prior to 1995, and opined that there was also no evidence that the diabetes was manifest to a compensable degree within one year of June 1991.  See the January 2010 VA examination report.  

This is the sole opinion concerning these matters and it is congruent with the competent medical evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In passing, with respect to crucial Hickson element (3), medical evidence of a nexus between the Veteran's diagnosed diabetes mellitus and his service, the only nexus opinion of record is unfavorable to the Veteran's claim.  The July 2003 and February 2007 VA examiners failed to address the matter of medical nexus.  The January 2010 VA examiner opined that the Veteran's diagnosed diabetes mellitus, type II, was neither caused by or related to his service.  

Concerning the assertions of the Veteran, his wife and his multiple friends that his diabetes mellitus, type II, is related to his service, as lay persons, they are not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Washington, Espiritu and Routen, all supra.  

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis as well.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.

Right knee condition

In this case, the Veteran claimed that he suffered a sprained right knee and "pulled ligaments" when he fell into a ditch with a radio strapped on his back while training on Morgan Mountain on June 5, 1986.  See a June 1986 sworn statement submitted by the Veteran in July 2002.  This statement and the Veteran's July 2002 claim for service connection unambiguously stated that he injured his right knee and was claiming compensation for such.  See the Veteran's July 2002 claim.  The Veteran's April 2004 Notice of Disagreement and September 2004 substantive appeal are congruent with these statements, asserting that the Veteran was claiming service connection for a right knee condition.  Indeed, the Veteran's service treatment records reflect complaints of and treatment for a right knee injury in June 1986.  Accordingly, Hickson element (2) has undoubtedly been met.  

However, it does not appear that the Veteran currently suffers from any diagnosed condition relating to this in-service right knee injury.  While the competent medical evidence of record reflects several instances of the Veteran's subjective complaints of right leg pain, see e.g., an October 2001 private treatment record from J.A.H., M.D. and a January 2009 private treatment record from E.O.O., M.D., the Court has firmly held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  To the extend that the Veteran's reported history of a right knee condition has been recorded in several treatment records, the Board observes that history which is simply recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  See LeShore, Howell and Kightly, all supra.  

Review of the July 2003 VA Persian Gulf Registry examination report reflects that the Veteran reported pain, stiffness and weakness in his right knee; however, there was no instability.  The diagnosis was "status post contusion of the right knee," and the Veteran was referred for a further orthopedic examination.  X-rays in connection with this VA orthopedic examination reflected no bony abnormality, and the Veteran was diagnosed with posttraumatic arthralgia of the right knee with loss of function due to great pain.  In this regard, it is noted that, "arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Significantly, arthralgia alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  

The July 2006 and September 2009 Board Remands instructed that the Veteran be scheduled for further VA examinations with the intent of clarifying the Veteran's claimed right knee condition.  However, review of the March 2007 and January 2010 VA examination reports reflects that the Veteran denied ever injuring his right knee, and rather claimed that his left knee was injured during his service.  Moreover, the Veteran asserted that he does not currently have a right knee condition.  See the March 2007 and January 2010 VA examination reports.  

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  That is, he has presented no medical evidence which indicates that he has a right knee condition; in fact, he has denied such on several occasions.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has a currently-diagnosed right knee condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, Hickson element (1) has not been met for the Veteran's right knee condition claim, and it fails on this basis alone.

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have a current diagnosis of a right knee condition.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.

Fibromyalgia

As documented by his military records, the Veteran is a Persian Gulf War Veteran, having served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d) (2010).  Accordingly, the VA provisions pertaining to Persian Gulf Veterans are applicable to this case.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, in additiona to the laws and regulations pertaining to service connection, in general, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b) (2010).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4) (2010).

Analysis

The Veteran has asserted that he has multiple muscle and joint pain that is manifested as a result of his period of active service in Southwest Asia.  

The Veteran's service treatment records are devoid any instances of complaints of or treatment for chronic joint or muscle pain, except the June 1986 injury to the Veteran's right knee.  The January 2010 VA examiner noted that the Veteran's service treatment records were "silent with regards to the constitution of symptoms seen in fibromyalgia."' See the January 2010 VA examination report.  

The Board notes that review of the Veteran's VA claims file reflects that the Veteran was first diagnosed with fibromyalgia and prescribed medication (Lortab) for such in 2003 by E.O.O., M.D.  This diagnosis and the associated prescription medication were noted in a VA outpatient treatment record dated in February 2008.  The diagnosis and prescription from E.E.O., M.D. has been consistent since that time.  

The July 2003 Persian Gulf Registry examination report reflects that the Veteran complained of "aching in joints and muscles" since 1991.  The VA examiner noted that the Veteran had been treated for this symptomatology by a private physician.  The VA examiner did not provide a diagnosis based on this symptomotology and noted that the Veteran's private physician had also failed to provide such.  The Board notes that the Veteran's VA claims file, to include the private treatment records from E.O.O., M.D., was unavailable for review by the July 2003 VA examiner.  See the July 2003 Persian Gulf Registry examination report.  

Likewise, the March 2007 VA neurological, chronic fatigue and joints examination reports noted the Veteran's complaints of joint pain, but focused on the Veteran's knee disorder (discussed above), chronic fatigue syndrome and headaches.  The examination reports fail to diagnose or consider fibromyalgia, but merely state that the Veteran's complaints of multiple joint pain were not indicative or a chronic debilitating condition.  Again, the Board observes that the Veteran's VA claims file, to include the private treatment records from E.O.O., M.D., were not available to the March 2007 VA examiner.  See the March 2007 VA neurological, chronic fatigue and joints examination reports

In contrast, the January 2010 VA examiner, who was afforded the opportunity to review the Veteran's complete VA claims file, to include the private treatment records from E.O.O., M.D., noted the Veteran's consistent diagnosis and ongoing treatment for fibromyalgia since 2003, but failed to note that the Veteran had been prescribed Lortab.  The January 2010 VA examination report reflects that the VA examiner identified 11 tender points throughout the Veteran's body and diagnosed fibromyalgia.  

While the January 2010 VA examiner provided an opinion that the Veteran's fibromyalgia was not at least as likely as not related to his service, the Board observes that this negative opinion is not fatal to the Veteran'a claim.  According to the applicable rating criteria for fibromyalgia, symptoms that are controlled by continuous medication warrant a 10 percent evaluation.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5025.  In this regard, as noted above, the Veteran's private treatment records from E.O.O., M.D. reflect that the Veteran has been prescribed and taking medication (Lortab) to control his symptoms of fibromyalgia.  Thus, based on these findings, although not binding on any subsequent rating, but for the purpose of establishing entitlement to the presumption, the Board is satisfied that the Veteran's fibromyalgia has manifested to degree of 10 percent or more.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a qualifying chronic disability, fibromyalgia, shown to be manifest to a degree of at least 10 percent.  Accordingly, service connection is granted for fibromyalgia.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for a right knee condition is denied.  

Enititlement to service connection for fibromyalgia, to include as due to an undiagnosed illness, is granted.  


REMAND

Unfortunately, another remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Review of the Veteran's VA claims file reflects that the Veteran has consistently claimed that his headaches, fatigue syndrome and memory loss were either directly related to his service or were due to an undiagnosed illness.  Further, the Veteran has consistently asserted that his erectile dysfunction was secondary to his diabetes mellitus.  These claims have been developed in accordance with his assertions; however, the Board concludes that, in light of the Board's award of service connection for fibromyalgia and denial of service connection for diabetes mellitus, additional evidentiary development is necessary in order to afford the Veteran every opportunity under the law.  In this regard, the Board specifically notes that the Court firmly held in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), that VA has obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.  In light of the decisions rended and the claim referred herein as well as the Court's holding in Schroeder, further examinations should be arranged to obtain etiological opinions concerning these claims.  

Headaches, fatigue syndrome and memory loss 

As noted above, the Board has concluded that service connection is warranted for the Veteran's fibromyalgia.  Review of the January 2010 VA examination report reflects that the Veteran was specifically examined for chronic fatigue syndrome and headaches; however there is no indication that the Veteran's memory was tested separate from his PTSD examination.  The Veteran was diagnosed with tension headaches, but the VA examiner stated that the evidence was insufficient to warrant an acute diagnosis of chronic fatigue syndrome.  The February 2010 VA PTSD examination reflects that the Veteran demonstrated memory loss, but such was attributable to the Veteran's PTSD (a claim for which has been referred to the RO/AMC for development).  Contrarily, the January 2010 Ve General examination report reflects the examiner's opinion that his memory loss was associated with his fibromyalgia.  

The January 2010 VA examination reports are ambiguous as to whether the Veteran's fatigue syndrome, memory loss and/or headaches are separate disabilities for which service connection may be granted ,or rather, manifestations of the Veteran's service-connected fibromyalgia or nonservice-connected PTSD.  In this regard, the Veteran's memory loss claim is inextricably intertwined with the Veteran's referred claim of entitlement to service connection for PTSD.  Accordingly, upon remand, further clarification is necessary.  

Erectile dysfunction

As noted above, the Veteran has consistently asserted that his diagnosed erectile dysfunction is causally related to his diabetes mellitus, type II.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As thoroughly discussed above, the Board has concluded that service connection is not warranted for the Veteran's diabete mellitus, type II.  Even though the July 2003, February 2007 and January 2010 VA examiners specifically opined that the Veteran's erectile dysfunction was caused by his diabetes mellitus, type II (Wallin elements (1) and (3)), his claim cannot succeed since service connection has not been established for diabetes mellitus, type II (Wallin element (2)).  

As noted above, the Court has unambiguously held in Schroeder that the Board must consider all legal theories of entitlement, even if not specifically raised by the Veteran.  The Board that there is no medical nexus opinion of record addressing the Veteran's erectile dysfunction claim under the theory of direct service connection.  Such an opinion must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must conduct all appropriate development of the Veteran's reasonably raised claim of entitlement to service connection for PTSD.  

2.  After the completion of #1, return the Veteran's complete VA claims file to the January 2010 VA examiner and, after a thorough review of such, request that she opine as to the following:  

a.  Is the Veteran's diagnosed fatigue a separate disability due to an undiagnosed illness as per 38 C.F.R. § 3.317 or a symptom of the Veteran's service-connected fibromyalgia?  

b.  Are the Veteran's diagnosed headaches a separate disability due to an undiagnosed illness as per 38 C.F.R. § 3.317 or a symptom of the Veteran's service-connected fibromyalgia? 

c.  Is the Veteran's memory loss a separate disability due to an undiagnosed illness as per 38 C.F.R. § 3.317 or a symptom of the Veteran's service-connected fibromyalgia?  

d.  If (1) service connection is granted for PTSD and (2) it is found that the Veteran's memory loss is neither a separate disability due to an undiagnosed illness as per 38 C.F.R. § 3.317 or a symptom of the Veteran's service-connected fibromyalgia, is the Veteran's memory loss associated with of the Veteran's service-connected fibromyalgia?  

e.  Is the Veteran's diagnosed erectile dysfunction at least as likely as not causally related to the Veteran's active service?

f.  If (1) service connection is granted for PTSD and (2) it is found that the Veteran's memory loss is neither a separate disability due to an undiagnosed illness as per 38 C.F.R. § 3.317 or a symptom of the Veteran's service-connected fibromyalgia, is the Veteran's memory loss associated with of the Veteran's service-connected fibromyalgia?  

The rational for all opinions expressed must be provided.  

The VA examination report must note whether the Veteran's complete VA claims file was provided and reviewed.  If the VA physician concludes that further testing or examination(s) are necessary, such should be undertaken.  

If the January 2010 VA examiner is no longer employed by VA or is otherwise unavailable, the RO/AMC should arrange for another appropriate physician to complete the file review, conduct whatever examinations are deemed necessary and provide the requested opinions.  

3.  After the foregoing development has been completed, the RO/AMC should review the opinion and/or examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any of the reports are deficient in any manner, the RO/AMC must institute corrective procedures in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The AMC should then readjudicate the claims remanded herein in light of all of the evidence of record on the merits.  For any claim not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue(s) on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


